BUCHWALTER, P. J.
This action was for wrongful death of O. G. Klinkenberg. Ella Klinkenberg, administratrix of his estate, alleged that his death was occasioned solely thru the negligence of an employe of the Cincinnati Traction Company.
Judgment was rendered in Hamilton Common Pleas Court in favor of the estate and the Company prosecuted error on the ground that the trial court improperly admitted in evidence the proof of the gross earnings and profits of the business conducted by the decedent. The Court of Appeals held:
Earning power of decedent is properly admitted in evidence to approximate the amount of damages when such earnings are not derived from money invested.
Judgment affirmed.